Mr. Justice Boggs delivered the opinion of the court: This was ejectment brought by the appellant against the appellee. The declaration alleged appellant was the owner in fee and entitled to the possession of a certain described part of the south-west quarter of section 32, township 8, north, range 2, east, in Pulton county, and that appellee unlawfully withheld the possession thereof from him. A trial before the court, the intervention of a jury being waived by the parties, resulted in a finding and judgment for the defendant, the appellee. The parties claim title from a common source, viz., the title which rested in one Cora B.Vandecar, afterward Cora B. Lewis. On the 24th day of November, 1894, the said Cora B. Vandecar contracted to sell the land in question to the appellee, and executed a bond obligating herself to convey the same to him when certain deferred payments specified in the bond should have been made by the appellee, who made a cash payment and at once entered into actual possession under the bond. At the time of the execution of the bond the said Cora had not arrived at her majority. Subsequently, and while yet a minor, she intermarried with one E. C. Lewis. She arrived at the age of eighteen years on the 5th. day of December, 1895. On the 14th day of January, 1896, she and her husband executed and delivered to the appellant a warranty deed purporting to convey to him the premises in question. Appellee was then in the actual and open possession of the premises, holding the game under the bond for a deed, executed, as before mentioned, by the said Cora B. Vandecar, now Lewis. Appellee contended that the said Cora, after she arrived at the age of eighteen years and before she executed the deed to appellant, ratified and confirmed the sale of the land to him, and recognized and acknowledged the bond executed during her minority to be a valid and subsisting contract. The contract and bond of the said Cora was voidable only,—not void,-—and became valid and effectual if ratified and affirmed by her after reaching her majority. The appellee was in the open and actual possession of the land when the appellant received the deed from the said Cora B. Lewis. It is familiar law the appellant was bound to inquire as to the rights and interests of appellee in the land, and he is chargeable with notice and knowledge of all facts relating to the title which he might have ascertained had he made such inquiry. The possession of the appellee operated to charge the appellant not only with notice of the execution of the bond for a deed, but also with notice of any act of ratification or affirmance thereof. Morrison v. Kelly, 22 Ill. 609; Metropolitan Bank v. Godfrey, 23 id. 531; Truesdale v. Ford, 37 id. 210; Black v. Hills, 36 id. 376; Flint v. Lewis, 61 id. 299; 16 Am. & Eng. Ency. of Law, 800. The appellee was not in default in the performance of any of the obligations of the contract set forth in the bond, and if the bond was affirir and ratified by the said Cora after she arrived a+' najority and before she conveyed to appellant, t" AL, its affirmance and the possession of the appe1' constituted a complete defense to the action of ei' ment. The contention is then reduced to the single ^estion whether the said Cora, after she became of ; and before she made-the conveyance to the appellant, ratified and affirmed the contract and bond entered into while she was a minor. The appellee testified that after the said Cora arrived at her majority he heard that appellant was endeavoring to get her to convey the land to him, and that he (appellee) went to see her for the purpose of ascertaining whether she intended to abide her contract with him; that he met her and said to her: “ ‘This is that bond for a deed; are you going to stand by your agreement and make me a deed when the time comes?’ She said, T will do it, but I would like to have some money.’ I said, ‘All right; there will be some money due on the 5th day of December next; if you need the money now I will advance that to you ahead.’ She said, T will be down to your place within a week; Ted (her husband) and I will be down and we will fix the whole matter up.’” It was proven that within one week from that time said Cora wrote the following letter to appellee and sent it to him by her husband, viz.: “Berwick, III., Bee. 31, ’93. “Mr. G. F. Robinson, Ellisville, 111.:' “Will you please let Ted have $550? It will be a great accommodation, as I want the money very much. Cora B. Lewis.” Appellee testified he offered to advance a smaller sum on the first of March thereafter, and the husband said that would do and went away. The version of Mrs. Lewis as to the conversation was: “He (appellee) had a paper in his hand and said something about Barlow, (appellant,) and I said, T have made no arrangements with Barlow at all; I have nothing to do with him.’ That was all the conversation. I had made no deed to Barlow and did not intend to. If Mr. Robinson (appellee) came and filled his contract I should fill mine. * * * I wrote to him to send me §550 or §500 by my husband, but if my husband had any conversation about the land I don’t know anything about it.” This conversation occurred on the 24th day of December, 1895, and the letter asking appellee to pay §550 was dated December 31, 1895, and the deed to appellant was executed on the 14th day of January, 1896. The appellant asked the court to hold the following proposition as a correct expression of the doctrine of ratification, to-wit: “That in order to constitute a ratification of acts done in infancy, the act relied upon as a ratification must be performed with a full knowledge of its consequences, and with the intention to ratify what is known to be voidable.” The court held the proposition to be correct, and no other proposition bearing upon the point was presented. Therefore the question is whether the evidence was sufficient to constitute a ratification within the rule declared by the proposition, for the reason the appellant, having requested the court to so declare the law, cannot be heard now to question the correctness of it. The appellee and Mrs. Lewis were the only witnesses who gave testimony with relation to the conversation between them. The subject of that conversation, according to the testimony of both of them, was whether it was the intention of Mrs. Lewis to carry out her contract with the appellee, or to disaffirm the same and sell the land to the appellant. It is therefore clear she knew it was within her power to avoid the obligations of her bond. According to her version of the conversation she did not intend to convey to the appellant except in the event the appellee should refuse to perform his contract. Appellee testified she said she intended to fulfill her contract with him, but that she needed some money and wanted him to make some payment in advance of the maturity of any payment provided for by the bond. She denied that she said she intended to be governed by and carry out her contract set forth in the bond, or that she asked the appellee to advance her any sum upon the purchase price of the land. It was abundantly proven and admitted that within a week after the conversation she wrote a note to the appellee requesting him to make an advance payment upon the purchase price of the land, and sent such note by her husband for the purpose of procuring some part of the purchase price of the land. This note, with the action of Mrs. Lewis in causing the same to be sent to the appellee, is consistent only with the version given by the appellee of the conversation and inconsistent with the version given by Mrs. Lewis. We think the circuit court was justified in concluding that Mrs. Lewis intended to ratify, and did ratify, her bond, and that the appellant, at the time he received the deed from her to the land in question, was chargeable with notice of such affirmance. The judgment of the circuit court is correct and will be affirmed. Judgment affirmed.